Walker, J. It seems that there can be no reasonable doubt, that the clerk of T. J. Wood & Co. was the agent of appellant. The evidence shows that he so acted, and was recognized as such, in the performance of the various duties of mail agent. Appellant had employed the firm of T. J. Wood & Co. to discharge these duties, and they assign them to this clerk, and it appears that he acted under the direction of appellant. Wood testifies that appellant did not give the business his personal attention, further than to see that the clerk did the business of the agency correctly. Whether the clerk was originally employed by Wood & Co., or by appellant, can make no difference, if he recognized him as his ageut. The other witnesses testify that the business was transacted with the acting agent, at Cairo, and this clerk performed these duties, as the evidence shows. It then follows that all the acts of this agent, performed under the direction of appellant, or within the scope of his agency, must bind appellant, and be regarded as his own. And if this clerk received money to pay to appellees, and that was a part of the duties devolving upon the mail agent, then his receipt of the money must be regarded as that of appellant. It would seem from the evidence, that he contracted with Wood & Co., to receive and forward the mails, to pay transportation charges on them, etc.; and it seems that a part of the duty of the mail agent was to pay the price of transportation of these mails, and it is only reasonable to suppose that the Government had arrangements by which the means came into his hands for the purpose, and that the receipt of such money was as much a part of the agent’s duty as that of forwarding the mails after they were received. It appears from the evidence, that when the mail was brought from New Orleans to Cairo, that the boat transporting the New Orleans mail from that point to Louisville, paid the charges for bringing it from New Orleans to Cairo, and had the money-refunded to it by the postmaster at Louisville; and the money advanced by the Louisville boat, upon receiving the mail, was paid to the boat to which it was due, for bringing it from New Orleans to Cairo. And in this manner the money passed through the hands of the acting mail agent at Cairo, as a part of his business. And Stewart, the captain of the Yorktown, testifies that he paid to the agent at Cairo eighty dollars, to be paid to the H. D. Bacon, for bringing the Louisville mail from New Orleans to Cairo, at the time that mail was delivered to him, and the agent promised to pay it to the H. D. Bacon. The evidence also shows that when the H. D. Bacon left that mail at Cairo, the way bill had been left at some point below and the charges of the boat for bringing it, for that reason, could not be paid. But this agent agreed, that on the return of the boat, the next trip, he would pay the money, and on the return of the boat he said he had received the way bill, which was all correct, and he would pay the eighty dollars on the next return of the boat, but when it did return, he was inquired for, but was absent. The evidence fails to show that the money was ever paid. It then remains to inquire, whether appellant is liable to pay the money thus received by liis agent. It is the well recognized doctrine, that the action for money had and received may be maintained, whenever the defendant has obtained money of the plaintiff, which in equity and conscience he has no right to retain. And in Comyn’s Digest, title Assumpsit, letter E, it is said: “ If money be given to A, to deliver to B, that B may have this action.” And Roll’s Abridgment and Hardress R. 321, are referred to as authorities. This doctrine seems to be recognized by more modern authorities', both in this country and in Great Britain. Hall v. Marston, 17 Mass. 578; M. and S. 578; 1 Chit. Pl. 387. When money has been thus received, the law implies a promise to pay, notwithstanding there was no privity between the parties. Buckner v. Patterson, Litt. Sel. Ca. 234. We are satisfied with the doctrine as recognized by these authorities, and are disposed to follow them. They are based on principles of equity, and are well calculated to promote justice, by avoiding circuity of action, and cutting off useless litigation. We are unable to perceive any error in this record, for which the judgment of the Circuit Court should be reversed, and therefore the same should be affirmed. Judgment affirmed.